Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 01/18/2022 has been entered in the record and considered. With respect to the rejection claims under 35 USC 102 (a)(1) and 35 USC 112(b) are withdrawn in view of applicants’ amendments.  A new 35 USC 112(b) is made. With respect to the objection to the specification is withdrawn in view of applicants’ amendments to the specification. With respect to the objection to the drawings is withdrawn in view of applicants submitted new drawings. Claims 1-7, 9-10, 12-14 and 16 are under consideration.  Claims 1-7, 9-10, 12-14 and 16 are rejected. Claims 8, 11 and 15 are canceled.
Claim Objections
Claims 1-7, 9-10, 12-14 and 16 are objected to because of the following informalities:
In the claims, claim 1, line 12 the term “the processing substrate” should be change to - - the handle substrate- -.  Appropriate correction is required.
Claim Interpretation
The last two clauses of process claim 1 recite:
(a) "wherein the variable frequency microwave generating device is configured to generate a high frequency alternating electromagnetic field, and variable frequency microwaves are generated by frequency scanning between 2 GHz and 24 GHz"; and
(b) "wherein the variable frequency microwaves are generated by performing frequency scanning between all frequencies with the cycle time of 0.1 s."

If applicant intended these last two clauses to recite positive steps in their process claim, applicant must amend their claim to both recite the features positively (as opposed to merely being a feature the variable frequency microwave generating device "is configured to generate") and link any generated variable frequency microwaves to the process of separating the thin film from the remaining substrate.For purposes of examination, these last two clauses are treated as not adding positive process steps as discussed above. Additionally, the last two clauses are still treated under obviousness of claimed ranges. As discussed in the Response to Arguments, applicant does not demonstrate criticality of the values of their ranges, but instead only demonstrates criticality of using variable frequency microwave radiation over using fixed frequency microwave radiation. Because the prior art teaches variable frequency microwave radiation, as additionally admitted by applicant (Spec. para. 3), applicant has not demonstrated patentability of their process through evidence of criticality comparing differences in kind across the various ranges claimed as compared to the prior art ranges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pat # 9,824,891 to Sun in view of Pat# 6,486,008 to Lee.
Regarding independent claim 1, Sun discloses a method for transferring a thin film (Fig. 1a-h), comprising:
providing a supply substrate (Fig. 1e);
5performing ion implantation treatment (Fig. 1f, col. 4, lines 45-47) to form an ion implantation layer (see Examiner’s Mark-up below) at a specified depth in the supply substrate (see Examiner’s Mark-up below), wherein the ion depth defines a thin layer (see Examiner’s Mark-up below) in the supply substrate (see Examiner’s Mark-up below),
the thin film (see Examiner’s Mark-up below) is a part defined on the supply substrate by implanted ions, and
a remaining substrate (see Examiner’s Mark-up below) is a remaining part of the supply substrate without the thin film;
performing direct wafer bonding treatment (Fig. 1g and col. 4, line 54) to bond a handle 
separating the thin film (Fig. 1h, the upper portion of Si is separated, also see Examiner’s Mark-up below) from the remaining substrate (see Examiner’s Mark-up below) by using microwave separating apparatus (col. 4, lines 62-63), and transferring the thin film (the remaining portion of Si in Fig. 1h) from the supply substrate (see fig. 1h with respect to Fig. 1f) to the surface of the processing substrate (see fig. 1c with respect to Fig. 1h).

    PNG
    media_image1.png
    189
    482
    media_image1.png
    Greyscale

Sun fails to disclose using variable frequency microwave radiation, wherein the microwave radiation is applied by a variable frequency microwave generating device, and the variable frequency microwave generating device increases kinetic energy of the implanted ions, the molecular ions or a reactant generated by the reaction between the ions and the substrates in a bonding structure, wherein the variable frequency microwave generating device is configured to generate a high frequency alternating electromagnetic field, and variable frequency microwaves are generated by frequency scanning between 2 GHz and 24 GHz and wherein the variable frequency microwaves are generated by performing frequency scanning between all frequencies with the cycle time of 0.1s. 
Lee discloses using variable frequency microwave radiation (see col. 3, lines 10-20, col. 7, lines 27-30 and claims 9-10 of Lee), wherein the microwave radiation is applied by a variable frequency microwave generating device, and the variable frequency microwave generating 
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the microwave apparatus of Sun with a variable frequency microwave radiation as taught by Lee in order to achieve layer transfer (see col. 7, lines 27-30) and to perform an ion activation process (¶0017).
The combinations of Sun and Lee still fails to disclose wherein the variable frequency microwave generating device is configured to generate a high frequency alternating electromagnetic field, and variable frequency microwaves are generated by frequency scanning between 2 GHz and 24 GHz and wherein the variable frequency microwaves are generated by performing frequency scanning between all frequencies with the cycle time of 0.1s.
However, the high frequencies and cycle time generated by the variable frequency microwave generating device affect the separation of the thin film, therefore, the implanted ions in the ion separation layers condense into gas molecules, cutting the thin film into a plurality of thin film layers (see Lee col. 8, lines 15-19). It is known in the art to use high frequencies and cycle time for separating the thin film from the remaining substrate.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the high frequencies of the variable frequency microwave generating device in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed high frequencies or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re 
Regarding claim 2, Sun discloses15Regarding claim 2, *** discloses a heating process (col. 4, lines 54-55) performed after forming an ion separation layer (in fig. 1f) and before separating the thin film (in fig. 1g) from the supply substrate.
Sun fails to explicitly disclose a preheating process and wherein the preheating process is configured to polymerize the implanted ions and to generate a crystal flaw, and the polymerized ions form bubbles within the supply substrate.  
Lee discloses a preheating process (col. 6, lines 57-59) wherein the preheating process is configured to polymerize the implanted ions and to generate a crystal flaw, and the polymerized ions form bubbles within the supply substrate (see claim 2 of Lee).  
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the preheating process of Sun with a heating process as taught by Lee such that the resulting stress on the surface of the supply substrate causes bubbles to form within the supply substrate (see claim 2 of Lee). 
 Regarding claim 3, Sun disclose all of the limitations of claim 2 from which this claim depends
Sun fails to explicitly disclose15Regarding claim 2, *** discloses wherein the preheating process is performed by variable frequency microwave radiation or heat treatment.
Lee discloses wherein the preheating process is performed by variable frequency microwave radiation or heat treatment (col. 4, lines 56-58, col. 7, lines 39-45).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have utilize the heating process of Sun with a preheating process as 
Regarding claim 4, Sun discloses15Regarding claim 2, *** discloses wherein the ion 25implantation treatment is standard ion implantation treatment (Fig. 1f, col. 4, lines 45-47), which is performed at a different temperature for each treatment step.  It is noted that Sun discloses different temperature for each treatment step of transferring the thin film (col. 4, lines 18-19, 55 and 67) (see the 112 rejection above).
Regarding claim 5, Sun discloses15Regarding claim 2, *** discloses wherein the ions used in the ion implantation treatment comprise hydrogen ions, oxygen ions, nitrogen ions, fluorine 30ions, chloride ions, helium ions or neon ions (col. 4, line 45).  
Regarding claim 6, Sun discloses15Regarding claim 2, *** discloses wherein the ions used in the ion implantation treatment are ions or molecular ions (col. 4, line 45).  
Regarding claim 7, Sun disclose all of the limitations of claim 1 from which this claim depends. Additionally, Sun discloses bonding process of two substrates (see Fig. 1g).
Sun explicitly fails to discloses15Regarding claim 2, *** discloses wherein the wafer bonding treatment is direct bonding treatment (Fig. 1g), which is performed at low temperature, in vacuum or on a bonding surface enhanced by plasma treatment.
Lee discloses wherein the wafer bonding treatment is direct bonding treatment, which is performed at low temperature, in vacuum or on a bonding surface enhanced by plasma treatment (col. 4, lines 42-49).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to utilize the wafer bonding treatment of Sun with a plasma-enhanced 
Regarding claim 9, Sun discloses15Regarding claim 2, *** discloses wherein the variable frequency microwave radiation is capable of being combined with direct thermal heating of the bonding structure, the direct heating being at most 450°C (see Sun col. 4, lines 62-65).
Regarding claim 10, Sun disclose all of the limitations of claim 8 from which this claim depends.
Sun explicitly fails to disclose15Regarding claim 2, *** discloses15Regarding claim 2, *** discloses15Regarding claim 2, *** discloses wherein the kinetic energy of the implanted ions, the molecular ions or the reactant generated by the reaction between the ions and the substrate in the bonding structure is increased by direct excitation instead of thermally heating the bonding structure.
Lee discloses wherein the kinetic energy of the implanted ions, the molecular ions or the reactant generated by the reaction between the ions and the substrate in the bonding structure is increased by direct excitation instead of thermally heating the bonding structure (see claim 11 of Lee).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to utilize the microwave device of Sun with microwave generating device as taught by Lee to perform an ion activation process and to increase the kinetic energy by direct excitation (col. 5, lines 65-67 and col. 7, lines 1-5).
20 Regarding claims 12-14, Sun in view of Lee fails to explicitly disclose15Regarding claim 2, *** discloses wherein the variable frequency microwave generating device is configured to generate a high frequency alternating electromagnetic field, and variable frequency microwaves are generated by frequency scanning between 4 GHz and 12 GHz and 5 GHz and 7 GHz and 5.85 GHz and 6.65 GHz.

10 Regarding claim 16, Sun disclose all of the limitations of claim 8 from which this claim depends. 
Sun explicitly fails to disclose15Regarding claim 2, *** discloses wherein the bonding structure is exposed to microwave radiation for more than 1 min.
Lee discloses wherein the bonding structure is exposed to microwave radiation for more than 1 min (see claim 10 of Lee).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the bonding structure of Sun with the microwave radiation as taught by Lee such that the implanted ions or molecular ions within the supply substrate cause enough high stresses due to gas expansion to separate the thin film before the inductive heat breaks the bonding structure during the heating process (col. 6, lines 49-55).
Response to Arguments
  Applicant's arguments, see pages 10-13, filed 01/18/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 (a) have been fully considered but are not persuasive.
     Applicant alleges in (page 12-13) that “As shown in Figs. 3-4 and discussed in ¶0024-¶0025 of the specification as published, the multimode cavity heating of variable frequency microwaves under the claimed parameters shows improved results having no hot spots and arcing, and achieves better heating uniformity. Therefore, even if the combination of Sun and Lee is assumed to be proper, the combination fails to teach every element of the claimed invention. Specifically, the combination fails to teach the claimed frequency range and cycle time.”
In response, the “frequency ranges” and “cycle time” as applicant appear to argued, merely recite the functions that the variable frequency microwave generating device is "configured to" perform. As such, these clauses do not add positive steps to the method claim. Furthermore, the recited "variable frequency microwaves" is unlinked to any positively recited process step involved in the separation of the thin film from the remaining substrate.
If applicant intended these last two clauses to recite positive steps in their process claim, applicant must amend their claim to both recite the features positively (as opposed to merely being a feature the variable frequency microwave generating device "is configured to generate") and link any generated variable frequency microwaves to the process of separating the thin film from the remaining substrate.
For purposes of examination, these last two clauses are treated as not adding positive process steps as discussed above. Additionally, the last two clauses are still treated under 
Please note that Sun in view of Lee as a whole teach all of the elements as required by claimed invention for a method for transferring a thin film.  It is noted that the variable frequency microwave generating device taught by the references appears to be the same as or substantially the same as the presently claimed devices.  The combination of Sun and Lee together, teach the claimed invention as a whole. To summarize, the teaching of Sun and the teaching of Lee have been combined with proper motivation as noted in the rejection.
It is for the above discussed reasons that the rejection as applied is considered proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896